





CITATION:
R. v. Nguyen, 2011
          ONCA 465



DATE: 20110621



DOCKET: C52057



COURT OF APPEAL FOR ONTARIO



Weiler, Blair and Epstein JJ.A.



BETWEEN:



Her Majesty the Queen



Appellant



and



Duc Van Nguyen and Mac Thi Nguyen



Respondents



Tom Andreopoulos and James Clark, for the appellant



Phil Downes, for the respondent Duc Van Nguyen

Ferhan Javed, for the respondent
          Mac Thi Nguyen



Heard: April 21, 2011



On appeal from acquittals entered by Justice J. Ferguson of
          the Superior Court of Justice on April 7, 2010.



R.A. Blair J.A.:



[1]

This appeal turns on the validity of a search conducted
    under the authority of a
Controlled Drug
    and Substances Act
[1]
search warrant that led to the discovery of a significant marijuana grow operation
    in a residence described by the Crown as having been converted into a
    marijuana factory.

[2]

The respondents were present at the property at the
    time of the search.  As a result, they
    were charged with production of marijuana and possession for the purposes of
    trafficking in it.  At trial, J. Ferguson
    J. struck down the warrant on the basis that it had been obtained in violation
    of the respondents s. 8
Charter
rights because, she said, the Information to
Obtain
underpinning
    it (the ITO) was carelessly drafted, materially misleading and factually
    incomplete.  She excluded the evidence
    obtained as a result of the search and  the Crown having no other evidence to
    present  acquitted the respondents on the charges they faced.

[3]

The Crown appeals from the acquittals, arguing that the
    trial judge erred in law by applying the wrong test for a review of the
    granting of a search warrant, by finding that the affidavit supporting the ITO
    was misleading, and by concluding that there were no reasonable and probable
    grounds justifying the search.  The Crown
    also argues that the trial judge erred by excluding the evidentiary product of
    the search under s. 24(2) of the
Charter.

[4]

For the reasons that follow, I agree with the Crowns
    position and would allow the appeal.

Facts

Events Leading Up To
The
Application For The Warrant

[5]

In November, 2007 Detective Constable Mason of the
    Durham Regional Police Service received a detailed tip from an anonymous
    tipster.  The tipster indicated that the
    house at 304 Sheppard Ave. in Pickering had been used as a marijuana grow-op
    five or six years earlier and had been searched by the police.  The source also indicated that the property
    at the time of the call did not appear to be regularly inhabited, and that the
    lawn was poorly maintained, the windows and doors were concealed with blinds
    and security bars, a light in the only uncovered window was on day and night,
    and there was rarely garbage or recycling put to the curb.  The source further advised that a Mazda
    vehicle with the license plate BBDV252 had twice been seen at the residence.

[6]

D.C. Mason had not had any prior dealings with the
    anonymous tipster.  On November 9, 2007
    he went to the premises at 304 Sheppard Ave. to make his own observations.  They confirmed much of the information
    provided by the tipster: all the windows and doors, except one, were covered;
    in the one uncovered window, a single ceiling light could be seen; the grass
    was not well kept.  D.C. Mason also
    observed moisture damage on the roof of the house that was not visible on any
    other roof in the neighbourhood.  He
was unable
to smell marijuana, nor did he hear any fans or blowers.

[7]

He later thought he had confirmed another detail
    provided by the tipster when he attended at the premises again on a Tuesday
    night and observed that no garbage or recycling had been placed at the curb.

[8]

A license plate search determined that the license
    plate BBDV252 was registered to one of the respondents, Duc Van Nguyen.  D.C. Mason also attempted to confirm that the
    house had previously been searched by conducting a Records Management Systems
    check.  In preparing the ITO in support
    of the application for the search warrant, D.C. Mason indicated that the
    previous search had been conducted at
302
Sheppard Ave., not 304.  He could not
    explain why he had listed the wrong property in the ITO, and suggested it may
    have been a typographical error.  A
    glance at the context in which the reference to the address of the premises
    formerly searched in the ITO occurs lends credence to this suggestion.

[9]

Another police officer, P.C. Bowers, conducted a FLIR
    test
[2]
by flying over the house in a helicopter, using a thermal imaging device to
    attempt to detect a heat pattern. Bowers is a trained operator of the FLIR
    device.  He detected an unusual amount
    of heat emitting from the chimney and vents on the roof of 304 Sheppard Ave.  The roof was noticeably warmer than those
    of all the neighbouring houses.  This
    information was provided to D.C. Mason, who included it  and the images taken
    during the FLIR test showing the comparative heat sources  in the ITO.

[10]

D.C. Mason also looked into hydro consumption at the
    house.  He was told that hydro
    consumption at 304 Sheppard was lower than that of the neighbouring houses of
    similar size and that it was not sufficient to support
a
    marijuana
grow operation.  This
    gave rise to an inconsistency in his mind: the FLIR and his own observations
    suggested that the premises were emitting more heat than neighbouring houses,
    yet at the same time it was recording less power use.

[11]

On November 22, D.C. Mason spoke to a second anonymous
    source.  This individual also believed
    that no one lived at the property and had observed an Asian male and female
    loading garbage bags into a van.  This
    source also indicated that the occupants of the house came and went
    sporadically.

The
    ITO In Support Of
The
Application for the Warrant

[12]

As the lead investigator, D.C. Mason swore the
    affidavit underpinning the ITO.  In
    paragraph 3 he said:

During my experience as
    a Police Officer I have been involved in many drug investigations involving
    numerous controlled substances.  I have
    experience and training related to indoor and outdoor Marihuana growing
    operations.  As a result of previous Marihuana
    growing operation investigations, I have become familiar with the signs and
    appearance of the buildings being used to house such operations.

[13]

This statement became significant because the trial
    judge concluded that D.C. Mason had misled the issuing Justice of the Peace by
    indicating that he had training and by suggesting that he had more experience
    than he really had.  I will return to
    this issue shortly.

[14]

In the ITO D.C. Mason summarized the information
    obtained from the two informants and listed his own observations with respect
    to the property:

(a)


All
    windows and doors were completely covered, except for the centre window on the
    second floor which had no window covering and through which a single ceiling
    light could be seen;

(b)


The second story window on the east side
    appeared to be covered with a white sheet;

(c)


The grass, particularly in the backyard, was
    not well kept;

(d)
All windows and doors at the rear of the
    residence were completely covered with blinds;

(e)
A view of the north side roof clearly showed
    areas of accumulated moisture damage.  In
    this respect D.C. Mason added that [i]mproper attic venting associated to marihuana
    grow house may lead to a build-up of moisture and damage to the roof and
    shingles.  The roof of 304 Sheppard Ave. was the only roof in the
    neighbourhood where this type of roof damage [was] visible;

(f)


A window on the second floor was open. 
    [He] checked the weathernetwork.com and found the temperature on [that] date
    to have ranged from 2.8 degree Celsius to 13 degree Celsius.  He therefore believe[d] this window was left
    open to vent the air from the house;

(g)
Two exterior timers were plugged in beside
    the backyard patio door; and

(h)
The residence was located directly across
    the street from a hydro box.

[15]

Having regard to the foregoing, D.C. Mason stated:

Based on my training,
    experience and participation in drug related investigations, it is a common
    practice for clandestine marihuana growers to choose a house in close proximity
    to a hydro box in order to monitor the box for known police investigative
    techniques.  It is also common for
    marihuana growers to obstruct the view into the residence by covering all
    windows and doors with blinds and sheets to prevent the detection of the
    growing operation.   I also know that
    persons using residences as marihuana growing operations do not normally occupy
    the residence on a permanent basis.  Growers often utilize timers to control the lighting giving the
    impression the house is being inhabited.

[16]

After reciting the information obtained from Constable
    Bowers as a result of the FLIR test and the information obtained with respect
    to the hydro consumption comparison, D.C. Mason concluded:

Based on my training,
    experience and participation in Marihuana grow
investigations,
there is not a significant difference between 304 Sheppard Avenue and the
    neighbouring homes used for the comparison.  The electricity usage at 304 Sheppard Avenue could not support a
    marihuana growing operation.  I believe
    theft of electricity is occurring at 304 Sheppard Avenue.  I believe there is an electricity diversion
    at 304 Sheppard Avenue, which bypasses the meter, used by Veridian
[3]
to monitor electricity usage.  The
    electricity meter, therefore does not reflect the actual electricity
    consumption at 304 Sheppard Ave.

[17]

D.C. Mason also requested water usage readings at 304
    Sheppard Ave. from the Region of Durham.  He was advised that:

(a)

There had not been an accurate water usage reading at
    the premises during the past year;

(b)

The name on the billing account was Van Nguyen, the
    same name under which the Mazda vehicle seen by the first tipster at the
    premises was registered;

(c)

The Region did not have a valid phone number for Mr.
    Nguyen and had been unable to gain access to the residence and read the water
    meter.

[18]

Finally, D.C. Mason detailed his observations relating
    to the snow on the roof of 304 Sheppard Ave. on November 22.  He noted that the roof was covered with snow,
    the weather was -3 degrees Celsius with snow flurries, but there was no snow
    accumulated by the vents on the north side of the roof and traces of water
    could be seen coming from the vents down to the eavestrough.  Similar vents on neighbouring roofs were snow
    covered and no water could be seen running down the shingles.  He attached photographs showing the melting
    off from the roof around the two vents on the north side of the roof.

[19]

From this, D.C. Mason concluded:

Based on my experience
    and training with indoor grow operations, I believe the hot air generated by
    the high wattage lighting used for indoor growing operations is being vented
    out of the house through the vents on the roof.  This is consistent with the observations of Constable Bowers using a
    thermal imaging device.  The temperature
    of this air is much warmer than the air vented out of an average residence,
    hence the snow around the vents of 304 Sheppard Avenue is melting quickly and
    water is draining down the roof.  The
    melted snow around the vents is inconstant [
sic
 inconsistent] with all the roofs of the neighbouring houses.

The Trial Judges Ruling

[20]

The trial judge concluded that the search warrant
    should not have been issued and that the search therefore violated the
    respondents rights under s. 8 of the
Charter
.  She found that the ITO was carelessly
    drafted, materially misleading and factually incomplete:
R. v. Morelli
, [2010] 1 S.C.R. 253, at para. 4.  In this respect, she placed particular
    emphasis on five statements that she concluded were misleading and eleven
    omissions of fact that she felt should have been included in the ITO.  I shall refer in detail to the alleged
    misstatements and omissions later.  She
    also found that D.C. Mason had not taken sufficient steps to verify the
    information provided by the informants or their reliability and backgrounds.

[21]

Having found
a
s. 8 breach,
    the trial judge proceeded to consider whether the fruits of that search should
    be excluded from evidence pursuant to s. 24(2) of the
Charter
.  Applying the
Grant
analysis, and placing considerable
    emphasis on the fact that the premises searched were a home in which there is a
    very high expectation of privacy, she concluded that the evidence should be
    excluded.  The Crown having no other
    proof, the charges were dismissed.

Analysis and Law

[22]

The trial judge accurately summarized the legal
    principles relating to review of the sufficiency of a search warrant.  Respectfully, however, she failed to apply those
    principles properly.

[23]

The ultimate test is whether  after excising any
    offending portions of the ITO  there remains a sufficient basis on the record
    before the issuing justice, as amplified on the review, for issuance of the
    warrant: see
R. v. Garofoli
, [1990] 2
    S.C.R. 1421;
R. v. Araujo,
[2000] 2
    S.C.R. 992;
R. v.
Morelli
,
supra
.  Other factors may be taken into account when
    arriving at that assessment.  For
    example, misleading statements made to obtain the
warrant,
or a failure to make full and fair disclosure in the ITO  depending on the
    nature and severity of these faults  may provide a basis for challenging the
    decision to grant the warrant:
Araujo
,
    at para. 51.  Care must also be taken to
    confirm the reliability of information obtained from tipsters where that
    information forms a material basis for the application.

[24]

Here, the trial judge based her conclusion that the
    warrant should not have issued on three factors: misleading statements
    contained in the ITO; inadequate examination of the reliability of the
    anonymous sources; and the failure to disclose certain facts that D.C. Mason
did not
observe.  Having canvassed those issues, however, she
    did not ask herself whether, on the record before the issuing justice, as
    amplified on the review and minus any offending portions that needed to be
    excised, there remained a sufficient basis upon which the issuing justice could
    have issued the warrant.  I agree with
    the Crowns submission that this question appears to have been lost in the
    trial judges focus on the perceived misstatements and omissions.  Moreover, in concluding that the impugned
    statements were misleading, the trial judge misapprehended and misconceived the
    evidence; the statements were not misleading in any material way.  Finally, the purported omissions were not material
    in my view, or, for the most part, properly characterized as omissions in the
    circumstances.

[25]

In addition, even if the statements and omissions could
    be said to be materially misleading, that was not the end of the matter.  The trial judge still had to ask herself the
    foregoing question i.e., whether there remained a sufficient basis on which to
    issue the warrant.  As Charron J. said in
R. v. Pires
, [2005] 3 S.C.R. 343, at
    para. 30:

Even if it
is
established that information
    contained within the affidavit is
inaccurate
,
or that a material fact was not disclosed,
    this will not necessarily detract from the existence of the statutory
    pre-conditions
.  The likelihood that
    the proposed challenge will have an impact on the admissibility of the evidence
    will depend on the particular factual context.  In the end analysis, the admissibility of the wiretap evidence will not
    be impacted under s. 8 if there remains a sufficient basis for issuance of the
    authorization. [Emphasis added.]


The Alleged Misstatements

[26]

There were five examples of statements in the ITO that
    the trial judge found to be misleading:

(i) the statement that D.C. Mason had training in grow-ops;

(ii)
the
confusion with respect to the location of the prior execution of the search
    warrant (302 or 304 Sheppard Ave.);

(iii) the statement that the lawn was
    poorly maintained throughout the summer (when the reference to summer had not
    been contained in D.C. Masons notes);

(iv) the statement that D.C. Mason was
    experienced in the detection of heat from a roof (obtained during a fly-over);

(v)
the
statement of D.C. Masons belief of electrical
    theft occurring when there was no such evidence.

[27]

The record does not support these conclusions.

Training

[28]

The trial judge was critical of the following statement
    contained in D.C. Masons affidavit in support of the ITO:

I have experience and
    training relating to indoor and outdoor Marihuana growing operations.  As a result of previous Marihuana growing
    operation investigations, I have become familiar with the signs and appearance
    of the buildings being used to house such operations.

[29]

She concluded the statement was misleading,
    particularly the reference to training.

[30]

But, D.C. Mason did have training in the investigation
    of marijuana grow operations.  The trial
    judge fastened on the fact that he had not had any formal training.  By that I assume she meant he had not
    attended some sort of formal classroom course.  D.C. Mason conceded he did not have formal training, but testified
    that he had had on the job training including training from other experienced
    officers.  Formal training is one form
    of training, to be sure, but on the job practical training is valuable and
    counts as well.  It ought not to be discounted
    out of hand.  Although it was not
    extensive, D.C. Mason had experience too: he had been involved in between six
    and nine other marijuana grow operation investigations.

[31]

Respectfully, I see nothing misleading and nothing
    inconsistent with his testimony, in the foregoing statement to which the trial
    judge took exception.

302
    Sheppard Ave. vs. 304 Sheppard Ave.

[32]

In his affidavit in support of the ITO, D.C. Mason
    said:

The residence of
304
Sheppard Ave was used as an indoor
    Marihuana grow operation five or six years ago and was raided by Police at that
    time.  An RMS check
[4]
confirmed a Controlled Drugs and Substances Act search warrant was executed at
302
Sheppard Ave in 2002.  [Emphasis added. The paragraph continued by
    outlining the details of the information D.C. Mason had obtained from the
    anonymous source respecting
304
Sheppard
    Ave.]

[33]

D.C. Mason could not explain how the reference to
302
Sheppard Ave. got into the
    affidavit, but he attributed it to typographical error.  Having regard to the context in which the
    reference was made, and to the context of the ITO as a whole, it is difficult
    to attribute it to anything else.  The
    error may have been the result of inadvertence or carelessness on the officers
    part, but it is relatively meaningless and it is difficult to believe that the
    Justice of the Peace reveiwing the affidavit could have been misled into
    thinking that the raid had actually taken place at 302 Sheppard Ave.  All the other references to the address of
    the property are to 304 Sheppard Ave.  The RMS check is said to have confirmed the sources information; had the
    check revealed a search at a different address, the word confirmed would not
    likely have been used.

[34]

In any event, even if the reference to a search at 302
    Sheppard Ave. a few years before this incident is redacted, there remains more
    than ample basis in the record to support the issuance of the warrant.

The Lawn

[35]

With respect to the information obtained from the first
    tipster, D.C. Mason stated that the source advised that the lawn at 304
    Sheppard Ave. is poorly maintained throughout the summer.  His notes only indicated that the lawn was not
    maintained; they made no reference to throughout the summer.  D.C. Mason explained during his
    cross-examination that his notes only contained an abbreviated version of the
    information he was told but that his affidavit contained the complete
    information.  The trial judge gave no
    explanation for preferring his notes (which were not in evidence) to his sworn
    affidavit and testimony.

[36]

In any event, it is difficult to understand why this
    issue took on the significance it apparently did.  D.C. Mason was conducting his investigation
    in
November
.  He could not have verified the state of the
    lawn throughout the summer at that time.  His evidence remained that the state of the lawn was unkempt  some
    indicia, at least, of non-residential use of the property.

Experience in Heat Detection



[37]

The trial judge found that D.C. Mason had misled the
    issuing justice by stating that he was experienced in the detection of heat
    from a roof (obtained during a flyover).  Respectfully, she misapprehended the evidence in this regard.

[38]

D.C. Mason made no such claim.  He relied on the information received from
    Cst. Bowers and on the experience of Cst. Bowers, and said so.

Belief that Electrical Theft Was Occurring

[39]

Perhaps the most open to attack of the statements made
    by D.C. Mason in support of the ITO was his comment, cited above, that he:

believe[
s]
    there is an electricity diversion at 304 Sheppard Avenue, which bypasses the
    meter, used by
Veridian
to monitor electricity
    usage.  The electricity meter, therefore
    does not reflect the actual electricity consumption at 304 Sheppard Ave.

[40]

D.C. Mason admitted in cross-examination that there was
    no evidence to support that statement, by which I take him to have meant there
    was no direct evidence.  Two things may
    be said about this.

[41]

First, the statement is not a statement of fact, but of
    belief.  The issuing justice was fully
    capable of assessing the strength of that belief based on the record.  D.C. Mason did not misstate any facts in this
    regard.  Indeed, he was forthright in
    acknowledging that the hydro usage, as depicted by the comparative hydro
    readings, was not sufficient to support a marijuana grow operation.

[42]

Secondly, there
was
evidence capable of supporting D.C. Masons belief.  True, there was no direct evidence of any
    bypass switch.  However, the facts as
    presented to the issuing justice disclosed a glaring, and unexplained,
    discrepancy:  the readings showed the
    house was using less electricity than other neighbouring homes; yet the results
    of the FLIR exercise and the observations of snow on the roof of 304 Sheppard
    Ave., compared to its neighbours, indicated high levels of heat radiation  a
    hallmark of a marijuana grow operation. It may have been prudent for D.C. Mason
    to have attempted to verify his belief.  Nonetheless,
    having regard to the circumstances and his general experience and training, it
    was not unreasonable for him to believe that an electricity bypass was
    occurring, in my opinion.

Verification
    of the Anonymous Sources

[43]

The trial judge was also critical of the fact that the
    ITO did not set out whether the information obtained from the anonymous sources
    was more than rumour or gossip and that D.C. Mason had not investigated the two
    sources for reliability, criminal records or vindictive motives.

[44]

There are undoubtedly cases where this type of
    verification of the sources information, reliability and background will be
    called for.  But this is not one of them,
    in my view.  The core of the affidavit in
    support of the ITO was based on D.C. Masons own personal observations of the
    premises, buttressed by the FLIR information provided by Cst. Bowers.  In all material respects, these observations
    confirmed the information that had been provided to him by the sources.  D.C. Mason testified that the information
    [he] received from those two sources was fairly consistent [with his] own
    observations.

[45]

In these particular circumstances, therefore, the
    tipsters information served more as a reasonable incentive to commence the
    investigation which, itself, generated the evidence underpinning the
    application for the ITO.  The tipsters
    information provided background  albeit important background  but was not
    fundamental to the granting of the application.

Full and Frank
    Disclosure: The Omissions



[46]

The eleven omissions of fact that the trial judge
    criticized D.C. Mason for not expressly negativing in the ITO were the
    following;

(i) there was no smell of marijuana;

(ii)
no
marijuana stocks
    were found;

(iii)
no
grow-op equipment
    was found;

(iv)
no
fans or blowers
    were heard;

(v)
there
was no evidence
    of electricity theft;

(vi)
no
suspicious
    activity was observed;

(vii)
there
was no
    evidence of actions of a grow-op aside from that provided by the anonymous
    sources;

(viii)
the
garbage/recycling
    did not offer any information;

(iv)
the
damage to the
    roof may have been the result of the prior search five or six years earlier;

(x)
the
water meter
    readings did not suggest a grow-op; and

(xi)
there
was no attempt to find the photographs taken during the previous search.

[47]

In my view, these alleged failures to address things
    not seen or investigative steps not taken  considered individually or taken as
    a whole in the context of all omissions of fact  do not amount to material
    non-disclosure that would undermine the issuance of the warrant.

[48]

It is trite law that an applicant for a search warrant
    has a duty to make full, frank and fair disclosure of all material facts in the
    ITO supporting the request:
Araujo
,
    at para. 46;
Morelli
, at paras. 44,
    55 and 58-60;
R. v. Shayesteh
(1996),
    31 O.R. (3d) 161 (C.A.), at p. 177.  This
    duty includes the duty not to omit material facts.  As LeBel J. said in
Morelli
, at para. 58:

In failing to provide these details, the informant
    failed to respect his obligation as a police officer to make full and frank
    disclosure to the justice.  When seeking
    an
ex parte
authorization such as a
    search warrant, a police officer  indeed, any informant  must be particularly
    careful not to pick and choose among the relevant facts in order to achieve
    the desired outcome.  The informants
    obligation is to present
all material
    facts, favourable or not
.
[Italics in original.]

[49]

The details referred to in
Morelli
, however, were facts
known
to the police at the time, but not disclosed.  What is complained of here is a series of omissions of fact not
    addressed in the ITO, i.e., facts that were
not
    known
, or matters that were not observed by D.C. Mason, and that the
    respondent submits should nonetheless have been put forward and countered in
    the
ITO.
The
    trial judge accepted this submission.

[50]

I disagree.  Although there may be circumstances in which the duty to provide full
    and fair disclosure will require an applicant for a search warrant to negative something
    unseen or not done, I would expect such circumstances to arise infrequently.  In most cases, the absence of a reference to
    something not seen, not heard, or not done, will lead to the sensible inference
    that whatever it is was not seen, not heard or not done.  As Doherty J.A. observed in
R. v. Colbourne
(2001), 149 O.A.C. 132 (C.A.),
    at para. 43:

Constable Henry described the indicia of impairment
    that he observed.  It was implicit that
    he did not observe any other indicia of impairment.  His failure to specifically enumerate the
    things he did not see does not constitute non-disclosure.

[51]

The obligation on applicants for a search warrant is
    not to commit the error of material non-disclosure.  Materiality is something that bears on the
    merits or substance of the application rather than on its form or some other
    inconsequential matter:
R. v. Land
(1990), 55 C.C.C. (3d) 382 (Ont. H.C.), per Watt J., at p. 417.  There is no obligation on applicants to
    anticipate, and to explain away in advance, every conceivable indicia of crime
    they did not see or sense and every conceivable investigative step they did not
    take at the time in order to counter the creative arguments of able defence
    counsel on a review hearing many months or years after the event.  Here, for the most part, the impugned omissions
    of fact relied upon by the trial judge fall into the latter type of category,
    or they are simply immaterial, or were not omissions at all.

[52]

The failure by D.C. Mason to note that he had failed to
    smell the pungent odour of marijuana or to hear the sound of fans or blowers
    that are characteristic of marijuana grow operations warrants some consideration.  He admitted in cross-examination that he had
    tried to smell marijuana, but had not, and that he had not heard the sound of
    fans or blowers.  He also acknowledged
    that sometimes the smell of marijuana can be sensed and that, on such occasion,
    he is able to tell the issuing justice that he believes there is a grow
    operation in the home based on that.  However,
    the trial judge failed to advert to D.C. Masons additional evidence that he
    had only been able to smell the odour of marijuana
outdoors
at two of the eight or nine grow operations he had
    previously attended, and to hear fans or blowers on one of those
    occasions.  He testified that on most
    occasions you cannot detect the odour of marijuana outside, and its not
    very often that you can [hear fans or blowers].

[53]

Thus, there is nothing on the record to indicate that the
    absence of the smell of marijuana or the sounds of fans
outside
a grow operation home is a common indicia of the absence of
    a marijuana grow operation
inside
.  I see little need for the applicant to
    postulate such a possibility in the ITO and then explain it away.  The record, as amplified, explained it away
    in any event.  I agree with the observations
    of D.C. Mason in cross-examination that the issuing Justice would likely have
    assumed from the fact that he did not say he had smelled the odour of marijuana
    or heard the sounds of fans or
blowers, that
he had
    not:
Colbourne, supra
.  These alleged omissions are insignificant.

[54]

As are the others.  Some are omissions of fact that simply could not have been known and
    therefore could not have been addressed: not surprisingly, no marijuana stocks
    or grow-op equipment were found, since no one ever had the opportunity to go
    inside the premises.  Some of the alleged
    omissions do not conform to the record: I have already explained why there
    was, indeed, evidence of electricity theft  albeit indirect  and it is not
    accurate to say there was no evidence of a grow-op or suspicious activity aside
    from that provided by the anonymous sources, because the officers own
    observations and the FLIR information amply supported such inferences.  Other alleged omissions amount to sheer
    speculation: that the damage to the roof may have been the result of the prior
    search six years earlier (particularly in view of the snow-melting evidence
    unique to the premises at 304 Sheppard Ave. among the neighbouring buildings),
    and that the evidence of photographs taken during the previous search may have
    revealed something relevant.  And still
    others are simply argument: the garbage/ recycling did not offer any
    information (it was inconclusive, but it did offer
some
information, which the issuing justice could sort out); the
    water meter did not suggest a grow-op (in fact, the police were not able to
    obtain an up-to-date water meter reading).

[55]

Addressing the non-facts referred to above would not
    have changed anything.  The non-facts,
    had they been mentioned, would not have undercut the reasonable grounds to
    believe that evidence of an offence having been committed was to be found in
    the house at 304 Sheppard Ave.  Unlike in
    cases such as
Morelli
, the failure to
    advance and explain away the omitted facts here did not invite an inference or
    conclusion that would not have been drawn had the non-facts been
    disclosed.

Conclusion With Respect to Alleged
    Section 8 Breach

[56]

In
Morelli
,
    at para. 102, Fish J. aptly observed (albeit in the context of his s. 24(2)
    analysis) that:

The repute of the
    administration of justice is jeopardized by judicial indifference to
    unacceptable police conduct.  Police
    officers seeking search warrants are bound to act with diligence and integrity,
    taking care to discharge the special duties of candour and full disclosure that
    attach in
ex parte
proceedings.  In discharging those duties responsibly, they
    must guard against making statements are likely to mislead the justice of the
    peace.  They must refrain from concealing
    or omitting relevant facts.  And they
    must take care not to otherwise exaggerate the information upon which they rely
    to establish reasonable and probable grounds for issuance of a search warrant.

[57]

That said, the central consideration on the review of a
    search warrant is whether on the record as it existed before the issuing
    justice and as amplified at the hearing, with any offending portions of the ITO
    excised, there remains a sufficient basis upon which the warrant
could be
issued.  Police conduct is clearly relevant to that
    consideration.  However, the review is not
    an exercise in examining the conduct of the police with a fine-toothed comb,
    fastening on their minor errors or acts or omissions, and embellishing those
    flaws to the point where it is the police conduct that is on trial rather than
    the sufficiency of the evidence in support of the application.  This is particularly so where, as here, the
    trial judge has specifically found that the applicant did not intend to mislead
    the issuing justice.

[58]

There may have been some flaws in the ITO presented by
    D.C. Mason in support of the application  the confusing reference to both 304
    and 302 Sheppard Ave. in the paragraph cited above, for example.  Few applications are perfect.  The flaws did not go to the heart of the
    application, however, and  for the reasons outlined above  the trial
judges  overall
conclusion that the ITO was carelessly drafted, materially misleading and
    factually incomplete is simply not supported on the record.

[59]

There was no section 8 violation in my view.

Section 24(2)

[60]

Given the foregoing, it is unnecessary to address the
    s. 24(2) issue.  However, even if there
    were
a
s. 8 breach I would set aside the trial judges
    determination that the evidence seized with respect to the marijuana grow
    operation should be excluded.

[61]

I need not dwell at length on my reasons for coming to
    this conclusion.  Suffice it to say that
    the trial judge significantly overemphasized the fact that the infringing state
    conduct (if it were infringing state conduct) was with respect to the search
    of a home and therefore involved a significant intrusion on the respondents
    reasonable expectations of privacy.  This
    theme was central to all three stages of the trial judges
Grant
analysis.
[5]
The respondents were not the owners of
    the home, however, and there was no evidence to indicate that they used it as a
    home  as opposed to a factory for growing marijuana  or that they were even
    occupants or had any relationship to the premises apart from having been found
    in them at the time of the search.  Any
    expectation of privacy they had in the home was therefore seriously diminished.

[62]

If the police conduct in this case crossed the line and
    constituted a
Charter
breach, it was
    a breach on the relatively minor end of the spectrum of seriousness, in my
    opinion, and given the respondents reduced expectation of privacy in the
    premises, the impact of the breach on their
Charter
-protected
    rights is also reduced.  On the other
    hand, the societal interest in having this matter adjudicated on its merits
    would be severely impacted by the exclusion of the evidence, because the
    Crowns case depended on it.  Balancing
    all of these factors, I am satisfied that the interests of justice would
    militate against the exclusion of the evidence in the circumstances of this
    case.

Disposition

[63]

For all of the foregoing reasons, I would allow the
    Crowns appeal, set aside the order quashing the search warrant, and direct a
    new trial on the merits.

R.A. Blair J.A.

I agree K.M. Weiler
    J.A.

I agree Gloria Epstein
    J.A.

RELEASED:  June 21,
    2011





[1]

Controlled Drugs and
    Substances Act
, S.C. 1996, c. 19.



[2]
A FLIR
    is a forward looking infrared device.  Use of this device as an investigative technique by the police was
    sanctioned by the Supreme Court of Canada in
R v. Tessling
, [2004] 3 S.C.R. 432.



[3]

Veridian
Energy is the company responsible for supplying
    electricity to Pickering.



[4]
RMS is
    an acronym for the Durham Regional Police Service Records Management System.



[5]

R. v. Grant
, [2009] 2
    S.C.R. 353, at paras.
67-71. The
Grant
test requires the court to consider (1) the seriousness of the
Charter
breach, (2) the impact of that
    breach on the accuseds
Charter
-protected
    rights, and (3) the societal interest in having criminal matters adjudicated on
    their merits.


